UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2229


LAWRENCE TRABER; ELGE L. TRABER,

                Plaintiffs - Appellants,

          v.

MORTGAGE ELECTRONIC REGISTRATION          SYSTEMS,      INCORPORATED;
FANNIE MAE; IMORTGAGE SERVICES,

                Defendants – Appellees,

          and

BANK OF AMERICA HOME LOANS SERVICING              LP;    MID-ATLANTIC
FINANCIAL SERVICES, INCORPORATED,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Graham C. Mullen,
Senior District Judge. (1:11-cv-00126-GCM-DLH)


Submitted:   February 21, 2013              Decided: February 25, 2013


Before AGEE and    DAVIS,     Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Traber, Elge L. Traber, Appellants Pro Se. Kelli A.
Burns, MCGUIREWOODS, LLP, Charlotte, North Carolina; Mark
Clifford Kurdys, ROBERTS & STEVENS, PA, Asheville, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Lawrence and Elge L. Traber appeal from the district

court’s    order   accepting         the    recommendation         of   the      magistrate

judge and dismissing their action in which they asserted a claim

pursuant    to     the    Federal        Racketeer      Influenced          and     Corrupt

Organizations      Act,       and   a   claim    for    quiet      title    under     North

Carolina    law.         We    have     reviewed       the    record       and    find   no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.              Traber v. Mortg. Elec. Registration Sys.

Inc., No. 1:11-cv-00126-GCM-DLH (W.D.N.C. Sept. 17, 2012).                               We

dispense    with       oral     argument      because        the    facts     and     legal

contentions      are   adequately          presented    in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             3